 Case 5:20-cv-00611-BJD-PRL Document 4 Filed 01/06/21 Page 1 of 3 PageID 56




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             OCALA DIVISION

MICHAEL WAYNE WADENA,

             Petitioner,

v.                                               Case No: 5:20-cv-611-Oc-39PRL

WARDEN, FCC COLEMEN –
USP I,

           Respondent.
___________________________________

             ORDER OF DISMISSAL WITHOUT PREJUDICE

      Petitioner, an inmate of the federal correctional system proceeding pro

se, initiated this action by filing a Petition for Writ of Habeas Corpus Under

28 U.S.C. § 2241 (Doc. 1; Petition). Petitioner challenges the legality of his 2017

sentence imposed by the United States District Court for the District of

Minnesota. See Petition at 2. Petitioner concedes he has already filed a motion

to vacate his sentence under 28 U.S.C. § 2255. Id. at 3-4. The sentencing court

denied his motion, and the appellate court dismissed his appeal for lack of

jurisdiction. Id. at 4, 31.

      Petitioner seeks to invoke this Court’s jurisdiction under § 2255’s saving

clause, asserting a remedy under § 2255 was inadequate or ineffective to

challenge his sentence because, according to Petitioner, the appellate court in

fact had jurisdiction to consider his appeal. Id. at 4, 5.
 Case 5:20-cv-00611-BJD-PRL Document 4 Filed 01/06/21 Page 2 of 3 PageID 57




      A motion to vacate under § 2255 is the “exclusive mechanism for a federal

prisoner to seek collateral relief unless he can satisfy the ‘saving clause.’”

McCarthan v. Dir. of Goodwill Indus.-Suncoast, Inc., 851 F.3d 1076, 1079, 1081

(11th Cir. 2017) (“Congress gives a federal prisoner one opportunity to move to

vacate his sentence.”). The saving clause is triggered only when a prisoner’s

remedy under § 2255 is “inadequate or ineffective to test the legality of his

detention.” See § 2255(e). The Eleventh Circuit now makes clear that only in

three narrow circumstances is a remedy under § 2255 “inadequate or

ineffective to test the legality” of a petitioner’s detention:

             (1) when raising claims challenging the execution of
             the sentence, such as the deprivation of good-time
             credits or parole determinations; (2) when the
             sentencing court is unavailable, such as when the
             sentencing court itself has been dissolved; or (3) when
             practical considerations, such as multiple sentencing
             courts, might prevent a petitioner from filing a motion
             to vacate.

Bernard v. FCC Coleman Warden, 686 F. App’x 730, 730-31 (11th Cir. 2017)

(citing McCarthan, 851 F.3d at 1092-93). If a petitioner could have brought or

did bring his claims in a § 2255 motion, the remedy is adequate and effective

even if he ultimately was unsuccessful. “‘Remedy’ as used in the saving clause

does not promise ‘relief.’” McCarthan, 851 F.3d at 1086.

      Petitioner is not entitled to proceed under § 2241 because the limited

circumstances under which § 2255’s saving clause applies are not present:


                                         2
 Case 5:20-cv-00611-BJD-PRL Document 4 Filed 01/06/21 Page 3 of 3 PageID 58




Petitioner does not challenge the execution of his sentence, and the single

sentencing court remains available. See Bernard, 686 F. App’x at 730-31. In

fact, Petitioner already tested the legality of his sentence by filing a § 2255

motion in the sentencing court. See Petition at 3-4 (citing District of Minnesota

case number 0:16-cr-513JRT). That Petitioner believes the appellate court

incorrectly dismissed his appeal does not mean a remedy under § 2255 was

inadequate or ineffective.1 See McCarthan, 851 F.3d at 1086.

      Accordingly, it is

      ORDERED:

      1.    This case is DISMISSED without prejudice.

      2.    The Clerk of Court shall enter judgment dismissing this case

without prejudice, terminate any pending motions, and close this case.

      DONE AND ORDERED at Jacksonville, Florida, this 6th day of

January 2021.




Jax-6
c:
Michael Wayne Wadena




      1 Notably, Petitioner filed a petition for rehearing with the appellate
court, which that court denied. See Petition at 5.
                                       3
